Title: From George Washington to Hodijah Baylies, 8 January 1783
From: Washington, George
To: Baylies, Hodijah


                        
                            Dear Sir,
                            Head Quarters Newburgh 8th Jany 1783.
                        
                        Your favor of the 13th of Decr has been duly received.
                        You will recollect upon our first arrival in quarters, I proposed to the Gentlemen of my family to accomodate
                            themselves by agreement as to the time of their absence, in the most convenient manner, leaving a sufficient number which
                            I expected would be three at Head Qrs to have the duties performed—I reported the same to you the day before you left
                            this.
                        Colonels Cobb, Trumbull, Tilghman, who could no longer wait your return and yourself are, in consequence, now
                            absent; the three former I suppose for the greater part or whole of the Winter—the extention therefore of your absence
                            agreeably to your request, would continue to impose the business of & confinement to the Office very unequally upon the
                            two remaining Gentlemen; besides confining me more than I wish or indeed ought to be within ; however if it is a
                            matter of agreement with them I shall not object to it merely on acct of the inconvenience it is to me: otherwise you must
                            be sensible I cannot consent to the indulgence, without deviating from the equitable plan I at first proposed.
                        I have only to remark farther, that notwithstanding some Officers of the Army have supposed, there was
                            nothing or at least very little to be done in Winter Quarters, yet for my own part, I must confess I have never found it
                            so, but on the contrary have frequently had as much business to be done by myself & Aids in that Season, as in any part
                            of the Campaign.
                        Under these considerations, whatever may be your determination, I shall still retain the same sentiments of
                            esteem and regard with which I have ever been Dear Sir Yr Most Obedt Hble Servt
                        
                            Go: Washington
                        
                    